Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Restriction Not Required
This application discloses the following embodiments:
Embodiment 1- 1.1- 1.4: directed to a glove with gray tone variation on the protruding portions
Embodiment 2- 2.1-2.4:  directed to the glove of 1.1 without gray tone variation

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. A claim made up of various patentably indistinct designs may be rejected by applying prior art to any one of the embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

Title
The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to. See MPEP § 1503.01 and 37 CFR 1.153 or 37 CFR 1.1067. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. The present title contains description in parenthesis directed towards utility subject matter. Additionally, it is directed towards plural articles of manufacture. 
In order to remove utility subject matter the  information in parenthesis is cancelled from the title and the word [gloves] is replaced with –glove--, the title has been amended throughout the application, original oath or declaration excepted, to read: 
--Glove for Protection--
Specification
The Specification is objected to as follows:
A. The specification must be amended to provide descriptions for the figures.  Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
The following figure descriptions have been inserted by the examiner into the specification preceding the claim.  
--1.1 is a front view of a glove for protection showing my new design;
1.2 is a side view thereof;
1.3 is a rear view thereof;
1.4 is an opposite side view thereof;
2.1 is a front view of a second embodiment of a glove for protection showing my new design;
2.2 is a side view thereof;
2.3 is a rear view thereof; and 
2.4 is another side view thereof. --
B. The following sentence has been added to the specification by the Examiner following the figure descriptions to clarify the meaning of the broken lines shown in the figures.  MPEP 2920.04(a) (II):  
--The broken lines showing a glove are for the purpose of illustrating portions of the article and form no part of the claim. --
Claim
The title used in the claim must be directed to a singular article of manufacture and should not contain utility subject matter related to use. In accordance with the objection to the title, the claim has been amended by the Examiner. MPEP 2903. 37 CFR 1.1021(d) and MPEP 2909 (IV) (37 CFR 1.1021(b)(1)(iii)  and 37 CFR 1.1025 ). The claim has been amended as follows:
--CLAIM:  The ornamental design for a glove for protection as shown and described.--
	
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00 AM- 5:00 PM AZT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on (570) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915